Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Specification

Content of Specification

 (b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
	The parent application of the instant invention, has now become a U.S. Patent.  Correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Allowable Subject Matter

Claims 1,3-15,17-20 are allowed over the prior art of record.  The following is an examiner’s statement of reasons for allowance: As per the independent claims, the claim limitations toward receive, via the voice command logic, a user selection of a sub-area within the search image for associating with the associated voice command; receive, via the voice command logic, an associated voice command for triggering an action on the search image;  associate, via the voice command logic, the associated voice command with the search image such that when a user speaks the associated voice command, the at least one user option is selected by performing the action on the search image; receive, via the voice command logic, a user selection of a sub-area within the search image for associating with the associated voice command; receive, via the voice command logic, the user voice command; determine that the user voice command is associated with the associated voice command and thus the search image; and retrieve, via the voice command logic, the action and a location of the sub-area, based on the associated voice command and the received user selection of the sub-area, wherein the location of the sub-area represents a position at which the action should be performed; is not explicitly taught by the prior art of record.  What is notoriously old and well known in the art, is, 1) the associating of a voice command to an image (e.g., see , Kawabe (20050193343) teaches associating speech/voice with an image – see Fig 15; and speech commands with an image – para 0016, Fig.8,); 2) the selection of an object/area to tie into, the voice command (Azam (20160358603) teaches a command/editing tool that allows editing the image, as well as, tying voice commands with certain section of the image (para 0073 – in addition, see voice activity area, throughout)); 3) the selection of an amorphous shape including the image object -- (Kawabe (20050193343)as selecting the area of the associated image – para 0144, 0155; associated with the command – para 0117, 0016; and Azam (20160358603) teaching a section of the image – para 0073).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                            09/08/2022